DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 21-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1 and 21, the inclusion of limitation, “a base structure for a flush engine formed of a sanitary material having an outer surface…wherein the electrical component is offset from and disposed below the outer surface of the base structure toilet,” along with other claim language was not found or fairly taught by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/3/2021